         Case 9:19-bk-07863-FMD     Doc 13   Filed 09/30/19   Page 1 of 34




                 UNITED STATES BANKRUPTCY COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

In Re:

JAROSLAW JAN OSINSKI,                             Case No. 19-07863
                                                  Chapter 7
      Debtor.

_________________________________/

            MOTION FOR RELIEF FROM AUTOMATIC STAY
Pursuant to Local Rule 2002-4, the Court will consider the relief requested in
this paper without further notice or hearing unless a party in interest files a
response within 21 days from the date set forth on the attached proof of service,
plus an additional three days for service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with
the Clerk of the Court at 801 North Florida Avenue, Suite 555 , Tampa, FL 33602
and serve a copy on the movant’s attorney, Scott R. Stengel, Esq., 425 RXR
Plaza, Uniondale, NY 11556, and any other appropriate persons within the time
allowed. If you file and serve a response within the time permitted, the Court
will either schedule and notify you of a hearing or consider the response and
grant or deny the relief requested without a hearing.

If you do not file a response within the time permitted, the Court will consider
that you do not oppose the relief requested in the paper, will proceed to consider
the paper without further notice or hearing, and may grant the relief requested.

      By and through its undersigned counsel, Pincus Law Group, PLLC, NewRez,

LLC dba Shellpoint Mortgage Servicing as servicer for Wilmington Savings Fund

Society, FSB, not in its individual capacity but solely as Owner Trustee of

Deephaven Residential Mortgage Trust 2018-1 (“Movant”), its successors and/or

assigns, a secured creditor of Jaroslaw Jan Osinski (the “Debtor”), hereby moves
             Case 9:19-bk-07863-FMD     Doc 13   Filed 09/30/19   Page 2 of 34




the Court for an Order granting relief from stay pursuant to 11 U.S.C. §362(d) and

states:

1.        This Court has jurisdiction of this matter pursuant to 28 U.S.C. §1334 and 28

          U.S.C. §157(b)(2)(G).

2.        On August 20, 2019 the Debtor filed a voluntary petition under Chapter 7 of

          the United States Bankruptcy Code.

3.        The Debtor executed and delivered or are otherwise obligated with respect to

          a promissory note in the original principal amount of $612,750.00 (the

          “Note”) dated July 6, 2017. A copy of the Note is attached as an Exhibit.

          Movant is entitled to enforce the Note as the holder of the openly endorsed

          Note.

4.        The Debtor executed and delivered a Mortgage (the “Mortgage”) securing the

          above-referenced Note on the same date. The Mortgage was recorded July 13,

          2017, Instrument #5429012, of the Official Records of Collier County,

          Florida. A copy of the Mortgage is attached as an Exhibit.

5.        The Mortgage encumbers the following property owned in Collier County,

          Florida which has the following legal description:

                  LOT 219, WARM SPRINGS, ACCORDING TO THE
                  PLAT THEREOF, AS RECORDED IN PLAT BOOK 60,
                  AT PAGE 35 OF THE PUBLIC RECORDS OF COLLIER
                  COUNTY, FLORIDA.

          Also known as 3761 Helmsman Drive, Naples, FL 34120 (the “Property”).
        Case 9:19-bk-07863-FMD      Doc 13     Filed 09/30/19   Page 3 of 34




6.   All right and remedies under the Mortgage have been assigned to the Movant

     pursuant to an assignment of mortgage. A copy of the assignment of mortgage

     is attached as an Exhibit.

7.   All obligations of the Debtor with respect to the Note and Mortgage are

     secured by Property.

8.   As of September 14, 2019, the outstanding amount of the obligations less any

     partial payments or suspense balance is $641,357.04 to include a principal

     balance of $605,005.50. A copy of the payoff quote is attached as an Exhibit.

9.   Payments pursuant to the aforementioned Note and Mortgage have been in

     default as of the monthly payment due for February 1, 2019.

10. As of September 14, 2019, the total amount of due for the missed payments is

     $41,344.13. A copy of the reinstatement figures is attached as an Exhibit.

11. The fair market value of the Movant’s collateral is $589,960.00 (Debtor’s

     Schedule A/B).

12. Movant has not been offered and does not have adequate protection of its

     interest in the Property. Moreover, Movant cannot be certain that the Property

     is being maintained.

13. Filing the Petition under the Bankruptcy Code has stayed Movant from

     proceeding with its state court rights.
        Case 9:19-bk-07863-FMD      Doc 13   Filed 09/30/19   Page 4 of 34




14. Movant is entitled to relief from the automatic stay because the interest of the

     Debtor and/or Trustee herein is inferior and subordinate to the interest of the

     Movant, Debtor has little or no equity in the Property, and according to the

     voluntary petition, the Debtor has agreed to surrender the Property.

15. Movant is not opposed to Debtor applying for loss mitigation, however Debtor

     should make adequate protection payments to Movant if and until a loan

     modification is approved.

16. In addition, Movant will incur reasonable attorney fees and court cost, not to

     exceed, $181.00 in court filing costs and of $750.00 of attorney fees for

     representation in this matter. Movant reserves all rights to seek an award or

     allowance of such fees and expenses in accordance with applicable loan

     documents and related agreements, the Bankruptcy Code and otherwise

     applicable law.

17. Movant requests a waiver of the fourteen (14) day stay under Rule 4001(a)(3)

     of the Order granting relief so that the Movant may pursue in rem remedies

     without further delay.

18. Movant is entitled to adequate protection of its interests in the subject real

     property and requests the Court to require the Debtor to make adequate

     protection payments; and if no such adequate protection can be provided,
           Case 9:19-bk-07863-FMD    Doc 13   Filed 09/30/19   Page 5 of 34




      Movant prays for entry of an Order granting relief from the stay of 11 U.S.C.

      §362 to permit Movant to proceed with its state court rights.

      WHEREFORE, NewRez, LLC dba Shellpoint Mortgage Servicing as servicer

for Wilmington Savings Fund Society, FSB, not in its individual capacity but solely

as Owner Trustee of Deephaven Residential Mortgage Trust 2018-1 moves that this

Court issue and Order modifying the stay and granting the following:

      1.     Relief from the stay for all purposes allowed by the Note, the Mortgage,

             and applicable law, including but not limited to allowing Movant (and

             any successors or assigns) to proceed under applicable non-bankruptcy

             law to enforce its remedies to foreclose upon and obtain possession of

             the Property.

      2.     That the fourteen (14) day stay of the Order Granting Relief pursuant

             to Bankruptcy Rule 4001(a)(3) be waived.

      3.     That the Order be binding and effective despite any conversion of this

             bankruptcy case to a case under any other chapter of Title 11 of the

             United States Code.

      4.     For such other relief as the Court may deem just and proper.
         Case 9:19-bk-07863-FMD     Doc 13   Filed 09/30/19   Page 6 of 34




                               PINCUS LAW GROUP, PLLC

                          By: /s/ Scott Stengel, Esq.
                              Scott R. Stengel, Esq.
                              Florida Bar No.: 79086
                              Primary e-mail: sstengel@pincuslaw.com
                              Secondary e-mail: FLPleadings@pincuslaw.com
                              425 RXR Plaza
                              Uniondale, New York 11556
                              Telephone: 516-699-8902
                              Facsimile: 519-699-8902

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on September 30, 2019, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that

the foregoing document is being served this day, either via transmission of Notice

of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:

Jaroslaw Jan Osinski
3761 Helmsman Drive
Naples, FL 34120-3355
Via ECF Email

Carmen Dellutri, Esq.
The Dellutri Law Group PA
1436 Royal Palm Square Blvd.
Fort Myers, FL 33919-1049
Via ECF Email

Trustee
Robert E Tardif, Jr.
Trustee
Post Office Box 2140
Fort Myers, FL 33902
Via ECF Email
        Case 9:19-bk-07863-FMD    Doc 13   Filed 09/30/19    Page 7 of 34




United States Trustee
United States Trustee - FTM7/13
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602
Via ECF Email

                                   /s/ Scott Stengel, Esq.
                                   Scott R. Stengel, Esq.
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 8 of 34
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 9 of 34
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 10 of 34
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 11 of 34
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 12 of 34
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 13 of 34
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 14 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 15 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 16 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 17 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 18 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 19 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 20 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 21 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 22 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 23 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 24 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 25 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 26 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 27 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 28 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 29 of 34




                                                    Document Retrieval : FASTSearch ®
Case 9:19-bk-07863-FMD   Doc 13   Filed 09/30/19   Page 30 of 34
                     Case 9:19-bk-07863-FMD         Doc 13        Filed 09/30/19          Page 31 of 34

                                                                                  MONDAY - FRIDAY:           8AM - 10PM ET
                                                                                       SATURDAY:              8AM - 3PM ET

                                                PHONE NUMBER:   (800) 365-7107
                                                  FAX NUMBER: (866) 467-1187
                                         E-MAIL: LOANSERVICING@SHELLPOINTMTG.COM

September 14, 2019

Osinski, Jaroslaw
3761 Helmsman Drive

Naples, FL 34120

Payoff figures have been requested on the loan for the borrower and property described below.

Loan ID:                8583
Jaroslaw Osinski
3761 Helmsman Drive
Naples, FL 34120
Loan Type: Conventional

When remitting funds, please use our loan number to ensure proper posting and provide us with the
borrower's forwarding address. Funds received in this office after 3:00 pm Eastern Time will be
processed on the next business day, with interest charged to that date.

All payoff figures are subject to clearance of funds in transit. The payoff is subject to final audit when
presented. Any overpayment or refunds will be mailed directly to the borrower. We will prepare the
release of our interest in the property after all funds have cleared.
                Projected Payoff Date                                     9/14/2019

                Principal Balance                                     $605,005.50
                Interest To 9/14/2019                                  $32,829.31
                Fees                                                    $3,222.92
                Prepayment Penalty                                          $0.00
                Release Fees                                               $10.00
                Funds owed by borrower                                    $289.31
                Funds owed to borrower                                      $0.00




                Total Payoff                                          $641,357.04

                Per diem                                                   $127.62

The next payment due date is 2/1/2019. Payments are made by Billing on a Monthly basis. The
interest rate for this payment is 7.75000% and the P & I payment is 4,389.82. The taxes are next due
11/30/2019.
PLEASE CALL THE NUMBER LISTED ON THIS FORM TO UPDATE FIGURES PRIOR TO
REMITTING FUNDS AS THEY ARE SUBJECT TO CHANGE WITHOUT NOTICE.
Mailing Address
Shellpoint Mortgage Servicing
55 Beattie Place
Suite 110
Greenville, SC 29601



PO1.rpt - Internal
9/14/2019              39      1
                     Case 9:19-bk-07863-FMD      Doc 13      Filed 09/30/19        Page 32 of 34

                                                                            MONDAY - FRIDAY:          8AM - 10PM ET
                                                                                 SATURDAY:             8AM - 3PM ET

                                           PHONE NUMBER:   (800) 365-7107
                                             FAX NUMBER: (866) 467-1187
                                    E-MAIL: LOANSERVICING@SHELLPOINTMTG.COM

Wiring Instructions - * You must include the "Reference" information listed below if wiring funds *
Bank Name:              Wells Fargo
ABA Number:
Account Number:
Account Name:           Shellpoint Mortgage Servicing
Reference:                     8583 /




PO1.rpt - Internal
9/14/2019              39    1
                     Case 9:19-bk-07863-FMD             Doc 13     Filed 09/30/19    Page 33 of 34

                                                                                MONDAY - FRIDAY:   8AM - 10PM ET
                                                                                     SATURDAY:      8AM - 3PM ET

                                                 PHONE NUMBER:   (800) 365-7107
                                                   FAX NUMBER: (866) 467-1187
                                          E-MAIL: LOANSERVICING@SHELLPOINTMTG.COM

                                          Jaroslaw Osinski - Loan ID     8583



                                                         FEE DETAILS



                                 Description                                            Amount
                                 Late Charge Payment                                  $1,755.92

                                 Attorney Cost                                        $1,311.00

                                 Skip Locate Cost                                       $65.00

                                 Property Inspection                                    $91.00

                                                                                      $3,222.92



                                         FUNDS OWED BY BORROWER DETAILS



                                  Description                                            Amount
                                  Escrow Only Payment                                   $289.31

                                                                                         $289.31




PO1.rpt - Internal
9/14/2019              39    1
                      Case 9:19-bk-07863-FMD Doc 13 Filed 09/30/19                                               Page 34 of 34
                                    Reinstatement Balance -  8583
LOAN DETAILS                                                            BORROWER INFO
                  LoanID:                         8583                       Primary Borrower Name:                       Osinski, Jaroslaw
                Due Date:                  2/1/2019                                Co Borrower Name:
 Current Principal Balance:              $605,005.50
          Escrow Balance:                 ($289.31)                     REINSTATEMENT FIGURES
       Unapplied Balance:                   $0.00                                         Total PITI Payments Due:                   $41,344.13
     Late Charge Balance:                 $1,755.92                           Total Corp Adv/Late/NSF/Atty Fees:                      $3,222.92
         NSF Fee Balance:                   $0.00                                                 Unapplied Balance:                     $0.00
        Legal Fee Balance:                  $0.00                                                   Escrow Required:                     $0.00
          Accrual Balance:                  $0.00                                   Outstanding FC Fees & Costs:                         $0.00
      Other Fees Balance:                 $1,467.00                              Total Reinstatement Figure*:                       $44,567.05
                                                                                        *(Total PITI + Fees + Unapplied + Escrow Required + FC Fees & Costs)
   Figure Good Thru Date:                 9/14/2019
                                                                        The account may not be funded for the coming year

PAYMENTS DUE DETAIL
                        Interest                                                                     Principal         Interest
          Due Date                 Prin & Int Pmt        Escrow Pmt       Total Payment                                                   Principal Bal
                          Rate                                                                        Amount           Amount
          2/1/2019      7.750%        $4,389.82          $1,069.30          $5,459.12                $482.49          $3,907.33           $604,523.01
          3/1/2019      7.750%        $4,389.82           $736.61           $5,126.43                $485.61          $3,904.21           $604,037.40
          4/1/2019      7.750%        $4,389.82           $736.61           $5,126.43                $488.75          $3,901.07           $603,548.65
          5/1/2019      7.750%        $4,389.82           $736.61           $5,126.43                $491.90          $3,897.92           $603,056.75
          6/1/2019      7.750%        $4,389.82           $736.61           $5,126.43                $495.08          $3,894.74           $602,561.67
          7/1/2019      7.750%        $4,389.82           $736.61           $5,126.43                $498.28          $3,891.54           $602,063.39
          8/1/2019      7.750%        $4,389.82           $736.61           $5,126.43                $501.49          $3,888.33           $601,561.90
          9/1/2019      7.750%        $4,389.82           $736.61           $5,126.43                $504.73          $3,885.09           $601,057.17

                                                  Total Payments Due:       $41,344.13                    Count:            8




                                   **Please add any outstanding foreclosure fees and costs to this reinstatement




                                                              9/14/2019 10:40:38 AM - Page 1 of 1
